Citation Nr: 1640532	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-305 83A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at an April 2015 videoconference hearing before the undersigned Veterans Law Judge, at the Detroit, Michigan, RO.  The transcript of the hearing has been included in the file.

In May 2015, the claim was remanded for further development.

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims she suffers from an acquired psychiatric disorder, to include PTSD since service, but that she did not have a proper diagnosis in service.  The Veteran is currently diagnosed with major depression, generalized anxiety, and PTSD.  

STRs showed complaints of chest pain in July of 1988 and she was diagnosed with anxiety.  The enlistment examination and separation records were negative for symptoms or a diagnosis of a mental disability.  An August 2009 VA treatment record reflects severe depression possibly attributed to military intelligence stress and dangerous situations.  

With regard to PTSD, she asserts that she suffers from PTSD, in part, from a sexual assault in service and from a fear of invasion of Russia into Poland while stationed in Berlin.  (See September 2009 Statement and October 2015 Written Statement).  Pursuant to 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate her account of the alleged stressor incident(s).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5)(detailing that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources).  Because the Veteran has asserted that her claimed acquired psychiatric disorder may be the result of in-service personal assault(s), including military sexual trauma, she must be advised of the evidence that may constitute credible supporting evidence of in-service personal assault.  The Veteran should be provided notice on remand.

A December 2010 VA examination, in part, the examiner opined that anxiety and major depression was less likely as not related to the in service experiences.  The examiner gave the rationale there was no clear contributing persistent stressor due to military service.  She was diagnosed with a personality disorder with malingering (exaggerated symptoms reported in context of disability examination), panic disorder with agoraphobia, major depressive disorder, and alcohol dependence in full remission.  (See also January 2011 addendum).  The examiner did not address the issue of PTSD.  In April 2015, the Veteran testified that she did not realize that she had mental health problems until she had a breakdown in 2001where she was hospitalized for two weeks and treated for panic attacks, severe depression, and anxiety.  (See Hearing Transcript, p. 4).  In light of her clarification and additional medical records associated with the claims file, the Veteran should be afforded another VA examination on remand.


Accordingly, the case is REMANDED for the following action:


1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records, to include any more recent treatment records related to the claimed disabilities. 

2.  Send the Veteran a development letter for PTSD advising her of the need for credible supporting evidence for any claimed stressors that are not combat-related and notifying her that in-service personal assault and/or sexual trauma may be corroborated by evidence from sources other than service records.  Examples of such evidence, as listed in 38 C.F.R. § 3.304 (f) (5), should be provided.

3.  After completing the development requested above, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any psychiatric disorder(s).  The claims folder must be made available to the examiner.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

(a) Identify whether the Veteran currently has PTSD under the diagnostic criteria, and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active military service, to include her service in Berlin, being in fear of hostile military activity, and/or military sexual trauma.  If specific stressors have been verified, the examiner should be advised of such stressors.

(b) Identify whether the Veteran has any other acquired psychiatric disorder(s) under the diagnostic criteria, and if so, provide an opinion as to whether it is at least as likely as not that the disorder had its onset during, or is otherwise etiologically related to, the Veteran's active military service.

If the examiner does not identify any other acquired psychiatric disorder, the examiner should, to the extent possible, reconcile his or her findings with any contrary medical evidence of record, including VA treatment records documenting diagnoses of major depression, generalized anxiety, and PTSD and the December 2010 VA examination.

(c) If a personality disorder is diagnosed, the examiner is asked to opine as to whether it was subject to a superimposed disease or injury during service that resulted in additional disability, or whether it was otherwise permanently aggravated by the Veteran's active military service.

The examiner should discuss the Veteran's in-service diagnosis of anxiety and any unusual behavior.

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and he or she must provide a detailed explanation for why an opinion cannot be rendered.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






